Citation Nr: 1048016	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  10-46 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a skin disability, to 
include dermatitis and psoriasis, claimed as tinea cruris or 
tinea.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1962 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim of entitlement to 
service connection for psoriasis (claimed as rash and tinea 
cruris).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the Veteran's claim for skin disability, to include 
dermatitis and psoriasis.

The Veteran was afforded a VA examination in February 2010.  
Following a review of the Veteran's claims file and after 
conducting a physical examination, the examiner stated that the 
etiology of the Veteran's dermatitis could not be determined 
without resorting to mere speculation.  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The United States Court of Appeals for Veterans Claims 
(Court) has held that "a medical opinion . . . must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The Court has also indicated that in evaluating 
the medical opinion evidence, the Board should consider whether: 
(1) the testimony is based upon sufficient facts or data; (2) the 
testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

In addition, the Court recently stated that before the Board may 
rely on an examiner's conclusion that an etiological opinion 
would be speculative, the examiner must first explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010) (noting that while VA need not "proceed through 
multiple iterations of repetitive medical examinations until it 
obtains a conclusive opinion or formally declares that further 
examinations would be futile," it must be clear "that the 
examiner has not invoked the phrase 'without resort to mere 
speculation' as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled.")

The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  In the present case, however, it is 
unclear to the Board why the examiner was unable to render an 
opinion regarding the etiology of the Veteran's dermatitis 
without resorting to speculation.  The examiner has access to the 
Veteran's service treatment records and private medical records, 
which include descriptions of the treatment the Veteran has 
received for his skin condition.  This information should allow 
the examiner to render an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent probability or greater) that any 
skin disability, to include dermatitis and psoriasis, is due to 
or the result of the Veteran's active military service.  As such, 
clarification is necessary prior to further consideration of 
these matters by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a dermatological examination with a VA 
examiner other than the examiner who 
conducted the February 2010 VA dermatological 
examination.  

Before examining the Veteran, the examiner 
must review the Veteran's claims file and 
this Remand.  The examination report must 
explicitly state that the examiner reviewed 
the Veteran's claims file.  The examiner must 
then examine the Veteran and render an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent probability 
or greater) that any skin disability, to 
include dermatitis and  psoriasis, is due to 
or the result of the Veteran's active 
military service.

The opinion provider should cite to the 
medical and competent lay evidence of record 
and explain the rationale for all opinions 
given.  If after consideration of all 
pertinent factors it remains that the 
requested opinion cannot be provided without 
resort to speculation, it should be so stated 
and the opinion provider must explain in 
detail why an opinion cannot be offered 
without resort to speculation.

2.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim.  If action remains 
adverse to the Veteran, provide the 
Veteran with a supplemental statement of the 
case and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


